DETAILED ACTION
1.	 Claims 1-15, 25 and 37-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 12/29/2021, claims 1-3, 6-8, 13-15, and 25 have been amended. Claims 4-5, and 9-12 have been kept original. Claims 37-40 have been add as new claims. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 4-5, 7, 9-11, 13, 25, and 37-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh et al. (US 20160246871 A1) in view of Moghadam et al. (US 20200334569 A1).

As per claim 1, Singh teaches an apparatus for data perspective generation and visualization (Singh, fig. 3, par. [0018], analysis server. Where the analysis server is interpreted as the apparatus for data perspective generation and visualization. Further, fig. 10, par. [0009], generating a visualization of the plurality of nodes and edge. Wherein the generating a visualization of the plurality of nodes and edge is interpreted to comprises a data perspective generation and visualization process. For example, fig. 5 illustrates an interface window called Erg inputs which is used to generated data perspective of the data table which can be interpreted as the data perspective generation. Further, fig. 9, illustrated a Erg visualization which was , the apparatus comprising at least one processor and at least one non-transitory memory comprising computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to (Singh, fig. 3:302, par. [0095], a processor. Wherein the processor is interpreted as the at least one processor. Further, fig. 3:308, par. [0098], a memory system comprises a non-transitory computer-readable medium, which stores instructions (e.g., software programs) executable by processor 302. Wherein the instructions is interpreted as the computer-coded instructions): 
identify a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identify a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table); 
generate a perspective data object set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generate the ID field selection interface window is interpreted generate a perspective data object set Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), 
the perspective data object set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least one perspective data object. Further, par. [0140], “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set); 
generate, based at least in part on at least the perspective data object set, 
a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspectives data object set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generate the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is interpreted as the set of perspective detail levels). Further, par. [0142], “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the ; 
receive a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is associated with a selected perspective subset of the perspective data object set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspectives set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
However, it is noted that the prior art of Singh does not explicitly teach “generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model, wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset.”
On the other hand, in the same field of endeavor, Moghadam teaches generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model (Moghadam, fig. 3:314, par. [0058], “for each MML model, a respective RML predictor score is calculated by invoking the respective reference RML predictor.” Where the respective RML predictor score is interpreted as the generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model), 
wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset (Moghadam, figs. 3-4, par. [0055]-[0058], “a respective hyperparameter predictor set is trained that predicts a respective set of hyperparameter settings for the first data set.” Where the respective hyperparameter predictor is interpreted as the particular subset of the data feature set. Where the particular perspective data object of the selected perspective subset is interpreted as the respective set of hyperparameter settings for the first data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moghadam that teaches techniques for optimal selection of machine learning algorithms based on performance predictions by trained algorithm-specific regressors, and techniques for training the regressors into Singh that teaches generating a graph utilizing improved 
The motivation for doing so would be to improve accuracy of scores of each mini-model such that the score of a mini-model using predicted hyperparameters much more closely resembles the reference model score per dataset. (Moghadam par. [0017]).

As per claim 4, Singh teaches wherein to identify the processable data set, the apparatus is configured to: retrieve the processable data set from at least one datastore (Singh, par. “The storage system 310 includes any storage configured to retrieve and store data.” Wherein the storage is interpreted as the at least one datastore. Where the data is interpreted to includes storage table).

As per claim 5, Singh teaches wherein to identify the processable data set, the apparatus is configured to: receive the processable data set from a client device (Singh, fig. 2, par. [0081], user device. Wherein the user devices is interpreted as the client device. The user device herein is inherent to receive storage table from a data storage upon request. Further, par. [0112], “receives a database identifier and a location of the database (e.g., the data storage server 206) from the user device 202a (see FIG. 2).”).

As per claim 7, Singh teaches wherein the set of perspective detail levels represents, for at least a first perspective data object of the perspective data object set (Singh, fig. 9:902, par. [0176], a node illustrated as the node 902 herein  and 
a second perspective data object of the perspective data object set (Singh, fig. 9:906, par. [0176], a node illustrated as the node 906 herein interpreted as the second perspective data object of perspective data object set), 
a parent-child relationship between the first perspective data object and the second perspective data object (Singh, fig. 9:904, par. [0176], edge 904 connects node 902 with node 906. Where the edge is interpreted as the parent-child relationship between the first perspective data object and the second perspective data object).

As per claim 9, Singh teaches wherein to receive the selected perspectives level indication, the apparatus is configured to: cause rendering of the hierarchical perspectives data object (Singh, [0188], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes” Wherein the information box is inherited to receive information that was giving/rendering by the selected node which is also part of the hierarchical perspectives data object once the node is interpreted to be part of the hierarchy); and 
receive the selected perspectives level indication in response to user interaction with the hierarchical perspectives data object (Singh, par. [0187]-[0188],  “The interactive visualization 900 may also respond to user actions such as when the user drags, clicks, or hovers a mouse cursor over a node.”. Further, “The user may also select multiple nodes and/or edges by clicking separate on each object, or drawing a .

As per claim 10, Singh teaches the apparatus further configured to: receive a depth level selection (Singh, fig. 9, par. [0193], “the user may select one or more objects and click on the explain button 922 to receive in-depth information regarding the selection” Wherein the click on the explain button is interpreted as to receive a depth level selection once the click of the explain button is inherit to be a selection of the explain button), 
wherein the perspective set comprises a number of perspective data objects based at least in part on the depth level selection (Singh, fig. 10, par. [0219], “The user may also click on the explain button 922 to receive more information associated with the selection the visualization engine 322 may display the explain information window 1002” Wherein the explain information window illustrated several standpoint data objects herein can be interpreted as the number of perspective data objects based at least in part on the depth level selection).

As per claim 11, Singh teaches the apparatus further configured to: cause rendering of a depth selection interface element (Singh, fig. 10, par. [0213] “explain information window” where the explain information window is displayed after received the user click on the button Explain requesting the system more detail/in depth , 
wherein the depth level selection is received in response to user interaction with the depth selection interface element (Singh, fig. 10:1002, par. [0216], “The user may interact with the data directly to see where the graph corresponds to the data, make changes to the analysis and view the changes in the graph, modify the graph and view changes to the data, or perform any kind of interaction.”. Where the user click can is interpreted as a user.” Where the any kind of interaction is interpreted as the user interaction with the depth selection interface element. Where the user for example can click to select a Explain Button to receive in depth information regarding a selected node in the graphic), and 
wherein the depth selection interface element comprises a slider interface element (Singh, fig. 10:1002, par. [0215], a explain information window where the explain information window on the bottom has a bar where user can interact by click on the bar and slide from left to right and vice versa to view data on the explain information window).

As per claim 13, Singh teaches a computer-implemented method for data perspective generation and visualization, the computer-implemented method comprising (Singh, par. [0008], a method for receiving a process a large number of data points where the method is being implemented in a computer device. Further, fig. 10, par. [0009], generating a visualization of the plurality of nodes and edge. Wherein the generating a visualization of the plurality of nodes and edge is interpreted to : 
identifying a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identifying a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table); 
generating a perspective data object set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generating the ID field selection interface window is interpreted as the generating the perspective data object set. Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), 
the perspective data object set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least one perspective data object. Further, par. [0140], “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set); 
generating, based at least in part on at least the perspective data object set, a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspective data object set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generating the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is interpreted as the set of perspective detail levels). Further, par. [0142], “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the perspective data object set which will be used to generated a score associated with the data field, see fig. 10:1002); 
receiving a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is 5 of 17LEGAL02/41178254v3Appl. No.: 16/776,151Amdt. dated December 29, 2021Attorney Docket No.: 054642/539016Reply to Office Action of October 12, 2021associated with a selected perspective subset of the perspective data object set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspective data object set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
However, it is noted that the prior art of Singh does not explicitly teach “at least one predicted anomaly score utilizing at least one anomaly detection machine learning model, wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset.”
On the other hand, in the same field of endeavor, Muddu teaches at least one predicted anomaly score utilizing at least one anomaly detection machine learning model (Moghadam, fig. 3:314, par. [0058], “for each MML model, a respective RML predictor score is calculated by invoking the respective reference RML predictor.” Where the respective RML predictor score is interpreted as the generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model), 
wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset (Moghadam, figs. 3-4, par. [0055]-[0058], “a respective hyperparameter predictor set is trained that predicts a respective set of hyperparameter settings for the first data set.” Where the respective hyperparameter predictor is interpreted as the particular subset of the data feature set. Where the particular perspective data object of the selected perspective subset is interpreted as the respective set of hyperparameter settings for the first data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing apparatus (Muddu par. [0003]). 

Singh teaches a computer program product for data perspective generation and visualization, the computer program product comprising at least one non- transitory computer readable storage medium having computer program code stored thereon, the computer program code, in execution with at least one processor, configured for (Singh, par. [0013], a non-transitory computer readable medium may comprise instructions executable by a processor to perform a method. Further, fig. 10, par. [0009], generating a visualization of the plurality of nodes and edge. Wherein the generating a visualization of the plurality of nodes and edge is interpreted to comprises a data perspective generation and visualization process. For example, fig. 5 illustrates an interface window called Erg inputs which is used to generated data perspective of the data table which can be interpreted as the data perspective generation. Further, fig. 9, illustrated a Erg visualization which was generated from the data perspective futures selected which can be interpreted as the visualization): 
identifying a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identifying a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table); 
generating a perspectives data object set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generating the ID field selection interface window is interpreted as the generating the perspectives data object. Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), 
the perspective data object set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least one perspective data object. Further, par. [0140], “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set); 
generating, based at least in part on at least the perspective data object set, a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspective data object set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generating the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the perspective data object set which will be used to generated a score associated with the data field, see fig. 10:1002); 
receiving a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is associated with a selected perspective subset of the perspective data object set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspectives set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
Singh does not explicitly teach “generating at least one predicted anomaly score utilizing at least one anomaly detection machine learning model, wherein the at least one anomaly detection machine learning model I automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset.”
On the other hand, in the same field of endeavor, Muddu teaches generating at least one predicted anomaly score utilizing at least one anomaly detection machine learning model (Moghadam, fig. 3:314, par. [0058], “for each MML model, a respective RML predictor score is calculated by invoking the respective reference RML predictor.” Where the respective RML predictor score is interpreted as the generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model), 
wherein the at least one anomaly detection machine learning model I automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset (Moghadam, figs. 3-4, par. [0055]-[0058], “a respective hyperparameter predictor set is trained that predicts a respective set of hyperparameter settings for the first data set.” Where the respective hyperparameter predictor is interpreted as the particular subset of the data feature set. Where the particular perspective data object of the selected perspective subset is interpreted as the respective set of hyperparameter settings for the first data set).
Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing apparatus (Muddu par. [0003]). 

As per claim 37, Moghadam teaches the apparatus further configured to:7 of 17 LEGAL02/41178254v3Appl. No.: 16/776,151Amdt. dated December 29, 2021Attorney Docket No.: 054642/539016Reply to Office Action of October 12, 2021train each anomaly detection model of the at least one anomaly detection model based on each of the subset of the data feature set represented by the particular perspective data object of the selected perspective subset that corresponds to the anomaly detection model (Moghadam, figs. 2-3, par. [0055]-[0056], “The hyperparameter predictor set may comprise one or more hyperparameter models. Each hyperparameter model in the hyperparameter predictor set is trained using the first plurality of first meta-feature sets, generated in step 304, and respective target set of hyperparameter settings, generated in step 306.” Where the hyperparameter models are interpreted as the anomaly detection models. Further, each model hyperparameter predictor set can be trained, see fig. 3:308. Where the hyperparameter predictor set is interpreted as the selected perspective subset that corresponds to the anomaly detection model).

Moghadam teaches wherein the selected perspective subset comprising a plurality of perspective data objects, each perspective data object of the plurality of perspective data objects comprising a different subset of the data feature set utilized to train a different anomaly detection machine learning model of the at least one anomaly detection machine learning model (Moghadam, figs. 2-3, par. [0055]-[0056], “Each hyperparameter model in the hyperparameter predictor set is trained using the first plurality of first meta-feature sets” Where the first plurality of first meta-feature sets is interpreted as the plurality of perspective data objects. Further, the first plurality of first meta-feature sets is inherent to comprise of different subset of the data feature set. Furthermore, the first plurality of first meta-feature sets is being used as show in figs. 3-4 to train models that detects different anomaly. See par. [0070], [0094]-[0095]).

As per claim 39, Moghadam teaches the apparatus further configured for: 
causing rendering of a user interface comprising at least one interface element (Moghadam, fig. 5, par. [0107], “a graphical user interface (GUI) 515”) that depicts a distance between each predicted anomaly score of the at least one predicted anomaly score (Moghadam, fig. 4, par. [0037]-[0040], a user interface is displaying a graph where R2 score is showing for the predicted hyperparameters. Wherein the R2 Score show the difference/distance of a predicted hyperparameters and a default hyperparameters. Wherein the default hyperparameters in interpreted as the   at least one predicted anomaly score. Wherein the values of the R2 Score is interpreted .

As per claim 40, Moghadam teaches wherein the at least one predicted anomaly score comprises a plurality of predicted anomaly scores associated with each perspective data object of the selected perspective subset, the apparatus further configured for: causing rendering of a user interface comprising at least one interface element associated with each predicted anomaly score of the plurality of predicted anomaly scores associated with each perspective data object of the selected perspective subset (Moghadam, figs. 4-5, par. [0064], [0107], a R2 score of a regressor using predicted hyperparameters. Where the R2 score of a regressor is interpreted as the at least one interface element associated with each predicted anomaly score of the plurality of predicted anomaly scores associated with each perspective data object of the selected perspective subset. Further, fig. 5:515 discloses“a graphical user interface (GUI) 515”).

6.	Claims 2-3, 6, 8, 12, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh et al. (US 20160246871 A1) in view of Moghadam et al. (US 20200334569 A1) in further view of Muddu et al. (US 20170063886 A1).

As per claim 2, Singh and Moghadam teach all the limitations as discussed in claim 1 above.  
However, it is noted that the prior art of art of Singh and Moghadam do not explicitly teach “wherein to generate the perspective data object set based at least in part on at least the data feature set, the apparatus is configured to: generate the perspective data object set utilizing a data perspectives generation model, the data perspectives generation model configured to receive the processable data set as input, wherein the data perspectives generation model comprises a self-supervised machine learning model.”
On the other hand, in the same field of endeavor, Muddu teaches wherein to generate the perspective data object set based at least in part on at least the data feature set, the apparatus is configured to: generate the perspective data object set utilizing a data perspectives generation model (Muddu, par. [0618], “feature scores are calculated or assigned by processing the event data through a model to generate a numerical value.  In some embodiments the model includes model processing logic defining a process for assigning a feature score based on processing the event data X102 and a model state defining a set of parameters for applying the model processing logic.” Wherein the model is interpreted as the data perspectives generation model), 
the data perspectives generation model configured to receive the processable data set as input (Muddu, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input), 
wherein the data perspectives generation model comprises a self-supervised machine learning model (Muddu, [0618], “… the models used to generate feature scores are machine-learning (both supervised and unsupervised) models.” Wherein the unsupervised machine-learning models is interpreted as self-supervised .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings, and Moghadam that teaches techniques for optimal selection of machine learning algorithms based on performance predictions by trained algorithm-specific regressors, and techniques for training the regressors. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing apparatus (Muddu par. [0003]). 

As per claim 3, Singh and Moghadam teach all the limitations as discussed in claim 1 above.  
Additionally, Muddu teaches wherein to generate the perspective data object set based at least in part on at least the data feature set, the apparatus is configured to: generate the data feature set based at least in part on at least the processable data set (Muddu, par. [0618], “each feature score is generated based on one various different analyses of the event data.” Wherein the feature score is interpreted as the data feature set based at least in part on at least the processable data set. Further. fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input); and 
identify at least one subset of the data feature set, the subset of the data feature set sharing a prominent characteristic (Muddu, par. [0619]-[0620], “feature scores are calculated on a per-entity basis.  Therefore a plurality of feature scores is generated for a particular entity.  The combined set of feature values associated with particular entity make up the entity profile.” Wherein the combined set of feature values associated with particular entity is interpreted as the identify at least one subset of the data feature set, the subset of the data feature set sharing a prominent characteristic once to combine a set of feature values the values will need to be previous identified. Wherein the combined set of feature values associated with particular entity is inherent to share a prominent characteristic of the entity which will be building the entity profile).

As per claim 6, Singh and Moghadam teach all the limitations as discussed in claim 1 above.  
Additionally, Muddu teaches the apparatus further configured to:3 of 17 LEGAL02/41178254v3Appl. No.: 16/776,151Amdt. dated December 29, 2021Attorney Docket No.: 054642/539016Reply to Office Action of October 12, 2021cause rendering of a perspectives analysis interface (Muddu, fig. 40E, par. [0471], “a GUI user can quickly discern whether a large number of anomalies occurred on a particular date or time period” Wherein the GUI is interpreted as the perspectives analysis interface), the perspectives analysis interface comprising at least one interface element (Muddu, fig. 40E, par. [0471], “By hovering over a point on the line, the GUI generates a bubble indicating the date and number of anomalies on that date.” Wherein , the at least one interface element associated with 
(1) one or more of the at least one predicted anomaly score for each perspective data object of the selected perspective subset (Muddu, fig. 40E:4086, par. [0472], “The score associated with the anomaly is "5"” Where 5 is the at least one predicted anomaly score);
Additionally, Singh teaches (2) the hierarchical perspectives data object (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generate the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is interpreted as the set of perspective detail levels), and 
(3) the processable data set (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identify a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table). 

As per claim 8, Singh and Moghadam teach all the limitations as discussed in claim 1 above.  
Muddu teaches wherein to generate, based at least in part on at least the perspective data object set, the hierarchical perspectives data object, the apparatus is configured to: generate a perspective relations graph data object based at least in part on the perspective data object set (Muddu, fig. 10, par. [0234], “the identity resolution module 812 creates a probabilistic graph to record a probability of association for each user it is currently tracking.” Where the probabilistic graph is interpreted as the perspective relations graph data object. Further, the users and the machines tracked can be interpreted as the least in part on perspective data object set. Where the users and machines are represented in the graph as nodes), 
wherein the perspective relations graph data object represents a set of weighted relationships between perspective data objects of the perspective data object set (Muddu, fig. 10, par. [0234], “Edges between each peripheral node and the center node represent the probability of association between the particular machine identifier and the user.” Wherein the probability of association between the particular machine identifier and the user is interpreted as the set of weighted relationships between perspective data objects of the perspective data object set); and 
generate the hierarchical perspectives data object based at least in part on at least the perspective relations graph data object (Muddu, fig. 10, par. [0234], a probability of association for each user. Where the probability of association for each user is inherent to creates/generates a hierarchical pattern of association between user and machine. Where the probability is associate users with machines therefore it is generate a relationship of the graph nodes. Where the graph nodes can comprise of the .

As per claim 12, Singh and Moghadam teach all the limitations as discussed in claim 11 above.  
Additionally, Muddu teaches the apparatus further configured to: generate a recommended optimal depth level based at least in part on the data feature set (Muddu, fig. 61A-B, par. [0550], determine the optimal position for Node 1. Where to determine the optimal position for the Node 1 can be interpreted as the generate a recommended optimal depth level based at least in part on the data feature set. The data feature set is taught by Singh, fig. 5, par. [0139], above), 
wherein the depth selection interface element includes an indication of the recommended optimal depth level (FIG. 61A, the numeral inside each node (circle) indicates the order in which the node has been "touched" during a BFS traversal and, hence, its position in the 1D grid 6102. Where the Node 1 have the numeral 1 inside of the node circle which can be interpreted as the indication of the recommended optimal depth level. The depth selection interface is taught by Singh, fig. 10:1002, par. [0216], above).

As per claim 14, Singh and Moghadam teach all the limitations as discussed in claim 13 above.  
However, it is noted that the prior art of art of Singh and Moghadam do not explicitly teach “wherein generating the perspective data object set based at least in part on at least the data feature set comprises: generating the perspective set utilizing a data perspectives generation model, the data perspectives generation model configured to receive the processable data set as input, wherein the data perspectives generation model comprises a self-supervised machine learning model.”
On the other hand, in the same field of endeavor, Muddu teaches wherein generating the perspective data object set based at least in part on at least the data feature set comprises: generating the perspective set utilizing a data perspectives generation model (Muddu, par. [0618], “feature scores are calculated or assigned by processing the event data through a model to generate a numerical value.  In some embodiments the model includes model processing logic defining a process for assigning a feature score based on processing the event data X102 and a model state defining a set of parameters for applying the model processing logic.” Wherein the model is interpreted as the data perspectives generation model), 
the data perspectives generation model configured to receive the processable data set as input (Muddu, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input), 
wherein the data perspectives generation model comprises a self-supervised machine learning model (Muddu, [0618], “… the models used to generate feature scores are machine-learning (both supervised and unsupervised) models.” Wherein the unsupervised machine-learning models is interpreted as self-supervised .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings, and Moghadam that teaches techniques for optimal selection of machine learning algorithms based on performance predictions by trained algorithm-specific regressors, and techniques for training the regressors. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing apparatus (Muddu par. [0003]). 

As per claim 15, Singh and Moghadam teach all the limitations as discussed in claim 13 above.  
Additionally, Muddu teaches wherein generating the perspective data object set based at least in part on at least the data feature set comprises: generating the data feature set based at least in part on at least the processable data set (Muddu, par. [0618], “each feature score is generated based on one various different analyses of the event data.” Wherein the feature score is interpreted as the generating the data feature set. Further, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input); and 
identifying at least one subset of the data feature set, the subset of the data feature set sharing a prominent characteristic (Muddu, par. [0619]-[0620], “feature scores are calculated on a per-entity basis.  Therefore a plurality of feature scores is generated for a particular entity.  The combined set of feature values associated with particular entity make up the entity profile.” Wherein the combined set of feature values associated with particular entity is interpreted as the identify at least one subset of the data feature set, the subset of the data feature set sharing a prominent characteristic once to combine a set of feature values the values will need to be previous identified. Wherein the combined set of feature values associated with particular entity is inherent to share a prominent characteristic of the entity which will be building the entity profile).

Response to Arguments
7.	Applicant’s arguments filed 12/29/2021, with respect to the U.S.C. § 112(b) rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 10). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

Applicant’s arguments filed 12/29/2021, with respect to the U.S.C. § 101 rejections have been fully considered and are persuasive (Applicant arguments, pages 10-15).  The 35 U.S.C. § 101 rejections have been withdrawn. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that Singh et al. (US 20160246871 A1) in view of Muddu et al. (US 20170063886 A1) do not teach “generate at least one predicted anomaly score utilizing at least one anomaly detection machine learning model" and "wherein the at least one anomaly detection machine learning model is automatically trained based at least in part on a particular subset of the data feature set represented by a particular perspective data object of the selected perspective subset.” (Applicant arguments, pages 10). It is respectfully submitted that neither Singh et al. (US 20160246871 A1) nor Muddu et al. (US 20170063886 A1) is used to teach this limitation but the newly added Moghadam et al. (US 20200334569 A1) reference teaches this limitation as shown above. Claims 1, 13, and 25 comprises of similar limitations; therefore the above answer is applied for all independent claims.


Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhattacharyya et al. (US 20190228419 A1), teaches use machine learning for near real-time detection of engine anomalies.
Hetherington et al. (US 20200097810 A1), teaches automatically generating statistical features describing trends in time-series data that may become inputs to deep learning models.
Ortiz et al. (US 20200007934 A1), teaches generally relate to machine-learning based systems and methods for simulating the performance of multimedia content (for example, simulating audience reaction to such content), dynamically inserting such multimedia content into media broadcasts and/or monitoring the dynamically inserted multimedia content, and/or automatically analyzing and classifying textual data related to the multimedia content.
Zadeh et al. (US 20180212985 A1), teaches initiates a mitigation action in response to detecting the anomaly.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	February 4, 2022